Citation Nr: 9934823	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder as secondary to the service-connected psychoneurosis 
anxiety type with psycho-physiological gastro-intestinal 
reaction.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for a 
cardiovascular disorder as secondary to an anxiety type 
psychoneurosis with psycho-physiological gastrointestinal 
reaction.  


REMAND

The veteran contends that his cardiovascular disorders  have 
been aggravated either in part or in whole by his anxiety 
type psychoneurosis with psycho-physiological 
gastrointestinal features.  In support of his assertions, the 
veteran submitted a medical report from his cardiologist, 
Gary L. Worcester, M.D., dated in September 1997, who 
concludes that the appellant's coronary artery bypass surgery 
and mitral valve replacement had been contributed to by his 
anxiety.  In contrast to Dr. Worcester's opinion, a VA 
internist and a VA psychologist in March 1997 concluded that 
the veteran's cardiovascular conditions were not caused by 
anxiety.  

During his testimony before the undersigned at the RO in 
Muskogee, Oklahoma in February 1999, the veteran requested 
that he be reexamined by VA since neither of the two prior 
March 1997 examinations were performed by a cardiologist.  He 
maintained, relying on his cardiologist's opinion, that his 
service-connected anxiety type psychoneurosis with a 
psychophysiological gastrointestinal disorder aggravated his 
cardiovascular disorder beyond its natural progression.  

Dr. Worcester's opinion well grounds this claim.  38 U.S.C.A. 
§ 5107 (West 1991).  In this respect, the Board observes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-
connected disease or injury is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
that which existed prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board finds, 
however, that while adjudicating the veteran's claim of 
entitlement to service connection for a cardiovascular 
disorder the RO failed to consider whether the appellant's 
service-connected anxiety type psychoneurosis with 
psychophysiological gastrointestinal features aggravates any 
currently diagnosed cardiovascular disorder.  Thus, the RO 
must give this matter full consideration in readjudicating 
the veteran's claim.  

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since service for his 
cardiovascular disorder.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified cardiologist to determine the 
nature and etiology of any current 
cardiovascular disorder.  The claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the September 1997 
report from Gary L. Worcester, M.D., as 
well as the March 1997 VA examination 
reports.  The examiner must then provide 
an opinion whether it is at least as 
likely as not that any currently 
diagnosed cardiovascular disorder is 
either caused or aggravated by the 
appellant's service-connected anxiety 
type psychoneurosis with 
psychophysiological gastrointestinal 
features.  A complete rationale must be 
offered for any opinion provided.  The 
examination report should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a cardiovascular 
disorder secondary to an anxiety type 
psychoneurosis with psychophysiological 
gastrointestinal features.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case.  The veteran and 
his representative should then be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.


_____________________________
DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
  The appellant has been diagnosed with valvular heart disease, coronary artery disease, ischemic heart 
disease and congestive heart failure.


